Opinion issued May 2, 2008







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00325-CV
____________

SONYA DENICE LANTIER, INDIVIDUALLY AND AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF BRYAN KEITH LANTIER,
DECEASED, AND AS NEXT FRIEND OF THEIR MINOR CHILDREN,
LAYNE AUCOIN, SARAYA AUCOIN, RICKEY LANTIER, AND
GABRIEL LANTIER, Appellant

V.

GRASSO PRODUCTION MANAGEMENT, INC., BLUE-STREAM
SERVICES, L.L.C., INDUSTRIAL HELICOPTERS, INC., AND HOUSTON
EXPLORATION CO., Appellees




On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 2006-02837




MEMORANDUM OPINION
          Appellant has filed a motion to dismiss the appeal.  More than 10 days have
elapsed since the filing of that motion, and no objection has been filed.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  See
Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.